SMITH, Judge,
dissenting:
I dissent because the trial court did not err in determining that Sheetz, Inc.’s canopies have retained the nature of personal property and therefore are non-taxable as realty. Before the trial court Sheetz presented among others the testimony of Richard A. Vanevenhoven, vice president of finance, and Michael J. Dick, installation and service manager of Sheetz, Inc., and Vernon L. Weaver, president of Bolger Brothers, Inc., a company which removed and installed canopies for Sheetz. Vanevenhoven testified that the Department of Revenue audited Sheetz for the years 1984 through 1987 and found that the purchase and installation of canopies were subject to sales and use tax as tangible personal property.
The Department assessment was based on the following findings: the canopies are affixed to the foundation by anchor bolts; the canopies can be disassembled and relocated to another store since anchor bolts are used and there is no welding; Sheetz classifies the canopies for accounting and tax purposes as equipment and not leasehold improvement of the building; and it took federal investment tax credit on the canopies which can only be taken for equipment purchases. The Department further reported that the canopies remain tangible personal property upon installation and, in fact, canopies have been sold to and reused by other companies.
Michael Dick testified that he is responsible for the installation and removal of Sheetz’ canopies and that there is no difference between the manner in which signs are anchored and how the Sheetz canopies posts are anchored. Vernon Weaver established that a manufacturer draws the plan and fabricates canopies and that a purchaser simply buys a complete package. Sheetz also offered a videotape depicting the removal of a canopy from one of the convenience stores operated by Sheetz; and the chief assessor for the Board of Assessment and Revision of Taxes testified that signs are not taxed as real estate in Blair County even though signs are bolted to the ground.
The trial court determined that the canopies are personalty because they are fabricated off premises and purchased as a complete package; may be disassembled and relocated elsewhere with relative ease and minimal damage to themselves or to real estate; Sheetz’ canopies have been disassembled and relocated; Sheetz classifies the canopies as equipment for accounting and tax purposes rather than as leasehold improvement; the Department regards the canopies as personal property subject to the sales and use tax; and a federal investment tax credit was allowed for canopies and this credit can only be taken for equipment purchases.
In tax assessment appeals, this Court may not disturb the findings of the trial court absent a clear abuse of discretion or an error of law. Frowen v. Blank, 493 Pa. 137, 425 A.2d 412 (1981). Here, the trial court has made findings which this Court should not disturb as the court has neither abused its discretion nor committed an error of law. Section 201 of The Fourth to Eighth Class County Assessment Law, Act of May 21, 1943, P.L. 571, as amended, 72 P.S. § 5453.201, defines taxable real estate as follows:
All real estate, to wit: Houses, house trailers and mobilehomes permanently attached to land or connected with water, gas, electric or sewage facilities, buildings, *1016lands, lots of ground and ground rents, trailer parks and parking lots, mills and manufactories of all kinds, all office type construction of whatever kind, that portion of a steel, lead, aluminum or like melting and continuous casting structures which enclose, provide shelter or protection from the elements for the various machinery, tools, appliances, equipment, materials or products involved in the mill, mine, manu-factory or industrial process, and all other real estate not exempt by law from taxation.
The Board concedes that canopies are not listed as an item subject to taxation under Section 201 but nevertheless argues that canopies fit within the category of all other real estate not exempt by law from taxation.
In Clayton v. Lienhard, 312 Pa. 433, 167 A. 321 (1933), the Supreme Court stated that chattels used in connection with real estate are of three classes: those which are not attached to the property and remain personalty; those which are attached to the property and can only be removed with material injury to the property or to themselves and thereby become real estate; and those which are attached but are removable without substantial injury to the chattel or the property and either become part of the realty or remain personalty depending upon the intention of the parties at the time of the annexation. In Canon-McMillan School Dist. v. Bioni, 127 Pa.Commonwealth Ct. 317, 561 A.2d 853 (1989), this Court held that an eight hundred-pound lathe which had been removed on occasion to different portions of a school room and which was connected to the realty only by gravity and an electrical connection, falls under the third category as personalty.
Moreover, this Court has indicated that when property falls within the third category, the question of whether property is realty or personalty is one of law to be based on the facts regarding a particular property owners’ manifest conduct. Wilson v. Ridgway Area School Dist., 141 Pa.Commonwealth Ct. 607, 596 A.2d 1161 (1991), appeal denied, 530 Pa. 650, 607 A.2d 258 (1992). When determining a party’s intent, the Court does not consider what a particular party intended his or her legal rights to be, rather what intended use of the property was manifested by the party’s conduct. Wilson.
Courts give deference to interpretations of regulations and statutes by administrative agencies possessing special or expert knowledge in complex areas of the law, and while not controlling, single judge decisions or those of foreign jurisdictions may also be instructive in determining an issue before this Court. See Tool Sales & Service Co., Inc. v. Board of Finance and Revenue, 536 Pa. 10, 637 A.2d 607 (1993), cert. denied, — U.S. -, 115 S.Ct. 85, 130 L.Ed.2d 37 (1994); Colston v. Pennsylvania Department of Community Affairs, 104 Pa.Commonwealth Ct. 165, 521 A.2d 513 (1987); Marchione v. Unemployment Compensation Board of Review, 57 Pa.Commonwealth Ct. 439, 426 A.2d 735 (1981). Hence, while not controlling, this Court may consider as guidance a recent ruling by the United States Tax Court which decided the precise issue presented in Sheetz.
In JFM, Inc. v. Commissioner, 67 T.C.M. 3020, 1994 WL 223949 (1994), the Tax Court applied a test comparable to that specified in Clayton and ruled that JFM gasoline pump canopies are in fact personal property for tax depreciation purposes: they are not inherently permanent structures, they are readily removable, and they are constructed in such a manner as not to be permanent. The Tax Court found, among other things, that the JFM canopies ranged in sizes comparable to those in Sheetz; the steel superstructures were supported by posts bolted on concrete footings similar to those in Sheetz; the canopies could be readily disassembled with minimal damage and have been moved and reinstalled at other locations which likewise has occurred in Sheetz; and the canopies were not intended by JFM to be affixed to the land as real estate. Again, Sheetz likewise did not intend affixation of its canopies as real estate.
The canopies in the case sub judice clearly fall within the third class of chattels under the Clayton test as the trial court findings demonstrate. The canopies can be disassembled and resold without substantial injury to the canopies or to the real estate. Further, Sheetz’ manifest conduct in disassembling and relocating canopies, classifying the cano*1017pies as equipment for accounting and tax purposes, regarding the canopies as personal property subject to sales and use tax, and intent at the time of installation fully support the trial court’s conclusion that the canopies are personalty. Because this Court is bound by the trial court’s findings and the law of this Commonwealth, the majority’s reversal of the trial court is error.